DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 and 18 recite claim limitation “the threshold is obtained”. The term is indefinite because it is not clear what “the threshold is obtained” is intended to convey. It is not clear whether the threshold gets updated, or some results of actions reach the threshold, or some scores or functions related to the images after two actions reach the threshold. The term has been interpreted as some results associated with the two actions and the two or more images reach the threshold in light of the specification.
Claim 20 recites “the two or more images” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claims 2-16 are also rejected under 35 U.S.C. 112(b) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (U.S PG-PUB NO. 20200242774 A1).
-Regarding claim 19, Park discloses an apparatus, comprising (Abstract; FIGS. 1-9): a processor configured to ([0045], “processor of the training manager 622 or image synthesizer 628”; FIG. 6; FIG. 9, processor 902): receive, at a server system (Abstract; FIG. 6, provider environment; [0043]), a first image from a first device (Abstract; FIG. 6, client device; [0043]) ; synthesize the first image, at the server system (FIG. 6, provider environment), using a first neural network (FIG. 4, generator 410; [0028]; FIG. 6, synthesizer 628); test, at the server system (FIG. 6, provider environment), the synthesized first image using a second neural network (FIG. 4, generator 414; [0034], “trained with the same multi-scale discriminator and loss function”; [0038], “training”; FIG. 7; [0061], “training”, “validate … validation”); repeat the synthesis and the test until a first threshold is satisfied (FIG. 7, evaluator 710; [0059], “provide at least a minimum acceptable or threshold level of performance in predicting the target on new and future data”; [0060], “accuracy threshold”; [0062], “score threshold”); and once the first threshold is satisfied, render a final image and send the final image to the first device (Abstract, “rendered for display to the user”; [0044], “Once … successfully evaluated, … The synthesized image can then be transmitted to the client device”; FIG. 6).
-Regarding claim 20, Park further discloses wherein the first neural network and the second neural network are part of a generative adversarial network, the synthesis of the first image includes at least one of rectifying chromatic aberrations associated with a lens, reducing an amount of noise, sharpening the two or more images, modifying a color contrast, or modifying a curve level, and the test of the synthesized first image includes at least one of training a database system or validating the synthesized image ([0002], “removing artifacts”; [0019], “indicated by the boundaries”; [0026]; [0074], “database”; FIG. 7; [0059]; [0061], “validation”).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aksoy et al (ECCV 2018) in view of Moens (U.S PG-PUB NO. 20220215504 A1).
-Regarding claim 1, Aksoy discloses an apparatus , comprising (Abstract; Figure 1-6): more images (Page 9, Section 5, 2nd paragraph, “generate the input images by combining the illumination pairs … as shown in Figure 3”; Figure 3); define a threshold associated with the two or more images (Page 10, “1st paragraph, “terminate the training after 150 epochs”); perform a first action on the two or more images using a machine learning system (Fig. 5
    PNG
    media_image1.png
    410
    498
    media_image1.png
    Greyscale
 
, generator, ratio image                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                        
                    ; Page 10, 1st paragraph, “The generator … predicts the ratio image                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                        
                    , Ratio loss R); based on a result of the first action, perform a second action using the machine learning system (Fig. 5, Discriminator, Adversarial loss A, Reconstruction loss E, estimated ambient illumination                         
                            
                                
                                    
                                        
                                            I
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                        
                    ; Page 10, 1st paragraph, “reconstruct the estimated ambient illumination                         
                            
                                
                                    
                                        
                                            I
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                        
                    ”), wherein the machine learning system includes an adversarial structure comprising two or more neural network subsystems (Fig. 5, Generator, Discriminator; Page 10, 1st paragraph); iteratively reperform the first action and the second action until the threshold is obtained (Page 10, 1st paragraph, “decrease the learning rate by a factor of 10 every 30 epochs and we terminate the training after 150 epochs”); and render a synthetic image based on the two or more images, the first action, the second action, and the threshold (Fig. 5, output                         
                            
                                
                                    
                                        
                                            I
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                        
                    ).
	Aksoy does not teach an apparatus  comprising a processor configured to perform above method, though it is obvious for a person skilled in the art.
	In the same field of endeavor, similar to Aksoy’s method, Moens discloses method and system for training a generative adversarial networks with heterogeneous data and a multiple of loss signals.  Moens teaches an apparatus comprising a processor configured to perform training of  adversarial networks and the method of invention (FIG. 10, CPU 101, additional processor 103; FIGS 1-9; Abstract).
	Moens further teaches define a threshold associated with the two or more images, and iteratively reperform the first action and the second action until the threshold is obtained (Moens: [0113], “a desire value”; [0240], “The parameters of the modifying neural network can then be adapted (in several iterations) until the score reaches a desired value”; [0274]; [0292]; FIGS. 1-2, steps 11-13, 14-15, 16; FIGS. 5-6; [0238], “GAN”; [0313], “modifying network … adversarial network”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Aksoy with the teaching of Moens by using the similar system architecture in order to implement a feasible system for digital photograph.
-Regarding claim 2, the combination further discloses wherein the apparatus is configured such that a first image of the two or more images is an ambient image and a second image of the two or more images is one of a flash image or a second ambient image (Aksoy: Abstract, “ambient and flash illumination pairs”; Figs. 1, 3, 7).
-Regarding claim 3, the combination further discloses wherein the digital package further includes metadata, and a function or parameter (Aksoy: Page 7, 1st paragraph, “match the image camera parameters using the photo metadata”; Page 6, Section 4, “camera parameters … well aligned”).
-Regarding claim 5, the combination further discloses wherein the two or more neural network subsystems are part of a generative adversarial network (GAN) (Moens: [0238]; [0311]; [0328]; FIGS 1-6, 7-8).
-Regarding claim 6, the combination further discloses wherein the first action includes at least one of: rectifying chromatic aberrations associated with a lens, reducing an amount of noise, sharpening the two or more images, modifying a color contrast, or modifying a curve level (Aksoy: Page 10, 2nd paragraph, “noise structures … correct such artifacts”; Fig.5, ratio image                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                        
                    , Ration loss R; Fig. 6).
-Regarding claim 7, the combination further discloses wherein the first action includes at least one of: aligning a first image of the two or more images and a second image of the two or more images (Aksoy: Page 7, 3rd paragraph, “Alignment”, 1st paragraph, “align the two photographs”; Figure 4); combining two images of the two or more images; or implementing a setting found in metadata associated with the two or more images (Aksoy: Figure 3; Page 9, Section 5, 2nd paragraph, “generate the input images by combining the illumination pairs”).
-Regarding claim 8, the combination further discloses wherein the second action includes at least one of: testing, training a database system, or validating the result of the first action (Aksoy: Abstract, “dataset”; Page 10, 1st paragraph, ”train the main network”; Page 9, Section 5; Table 1; Moens: Figs. 1-6; [0347]).
-Regarding claim 9, the combination further discloses wherein the two or more neural network subsystems include an artificial intelligence system (Aksoy: Fig. 5, U-net 256, convolution-deconvolution layers; Moens: [0232], “modifying neural network”; [0233], “adversarial neural network”).
-Regarding claim 10, the combination further discloses wherein the artificial intelligence system is configured to at least one of: apply predictive modeling, train a database system, or learn based on the first action and the second action (Aksoy: Page 10, 1st paragraph, “predicts … training”; Moens: FIGS. 1-6, 7-8).
-Regarding claim 11, the combination further discloses wherein the apparatus is configured to output a second synthetic image based on the synthetic image and at least one image of the two or more images (Aksoy: Fig. 5, outputs                         
                            
                                
                                    
                                        
                                            I
                                        
                                        ^
                                    
                                
                                
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    
                                        
                                            I
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                        
                    , target                         
                            
                                
                                    I
                                
                                
                                    f
                                
                            
                        
                    ; Page 9, Section 5, 2nd paragraph).
-Regarding claim 15, the combination further discloses wherein the synthetic image includes application code used to adjust viewing parameters for rendering the synthetic image (Moens: [0219]; [0341]; [0343]; [0348]; [0400]; FIG. 10).
-Regarding claim 16, the combination further discloses wherein the viewing parameters include at least one of a device type, a screen size, a processor type, an amount of RAM, or an input type (Moens: Fig. 10, display 104; [0348], “pixelized representations of images … parameters such as color point value and brightness … represented by a digital driving level (DDL) … controlled by the CPU 101”; [0352], “fixed format display”).
-Regarding claim 17, Aksoy discloses Abstract; Figure 1-6): receive a digital package comprising two or more images (Page 9, Section 5, 2nd paragraph, “generate the input images by combining the illumination pairs … as shown in Figure 3”; Figure 3); define a threshold associated with the two or more images (Page 10, “1st paragraph, “terminate the training after 150 epochs”); perform a first action on the two or more images using a machine learning system (Fig. 5, generator, ratio image                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                        
                    ; Page 10, 1st paragraph, “The generator … predicts the ratio image                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                        
                    , Ratio loss R); based on a result of the first action, perform a second action using the machine learning system (Fig. 5, Discriminator, Adversarial loss A, Reconstruction loss E, estimated ambient illumination                         
                            
                                
                                    
                                        
                                            I
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                        
                    ; Page 10, 1st paragraph, “reconstruct the estimated ambient illumination                         
                            
                                
                                    
                                        
                                            I
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                        
                    ”), wherein the machine learning system includes an adversarial structure comprising two or more neural network subsystems (Fig. 5, Generator, Discriminator; Page 10, 1st paragraph); iteratively reperform the first action and the second action until the threshold is obtained (Page 10, 1st paragraph, “decrease the learning rate by a factor of 10 every 30 epochs and we terminate the training after 150 epochs”); and render a synthetic image based on the two or more images, the first action, the second action, and the threshold (Fig. 5, output                         
                            
                                
                                    
                                        
                                            I
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                        
                    ).
	Aksoy does not teach computer program product comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor to perform above method, though it is obvious for a person skilled in the art.
	In the same field of endeavor, similar to Aksoy’s method, Moens discloses method and system for training a generative adversarial networks with heterogeneous data and a multiple of loss signals.  Moens teaches computer program product comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor to perform training of  adversarial networks and the method of invention (FIG. 10, CPU 101, additional processor 103; FIGS 1-9; Abstract; [0231]; [0354]; [0482]).
	Moens further teaches define a threshold associated with the two or more images, and iteratively reperform the first action and the second action until the threshold is obtained (Moens: [0113], “a desire value”; [0240], “The parameters of the modifying neural network can then be adapted (in several iterations) until the score reaches a desired value”; [0274]; [0292]; FIGS. 1-2, steps 11-13, 14-15, 16; FIGS. 5-6; [0238], “GAN”; [0313], “modifying network … adversarial network”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Aksoy with the teaching of Moens by using the similar system architecture in order to implement a feasible system for digital photograph.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aksoy et al (ECCV 2018) in view of Moens (U.S PG-PUB NO. 20220215504 A1), and further in view of Haikin et al (U.S PG-PUB. NO. 20120213407 A1).
-Regarding claim 3, Aksoy in view of Moens discloses the apparatus of Claim 3.
Aksoy in view of Moens does not teach wherein the metadata includes data associated with the two or more images, including at least one of resolution, color, compression type, camera model number, camera processor type, lens make, a lens model, exposure information, lens configuration, slider positions, default settings, filters to be applied, user past behavior, user interaction with a camera, or at least one social networking connection.
However, Haikin is an analogous art pertinent to the problem to be solved in this application and further discloses that metadata includes data associated with the two or more images, including at least one of resolution, color, compression type, camera model number, camera processor type, lens make, a lens model, exposure information, lens configuration, slider positions, default settings, filters to be applied, user past behavior, user interaction with a camera, or at least one social networking connection (Haikin: FIG. 12).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Aksoy in view Moens with the teaching of Haikin by using the metadata construction in order to determine a location of one or more objects in the scene comprised of a particular identified material.
Claims 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aksoy et al (ECCV 2018) in view of Moens (U.S PG-PUB NO. 20220215504 A1), and further in view of Ranzinger (U.S PG-PUB NO. 20200118315 A1).
-Regarding claim 12, Aksoy in view of Moens discloses the apparatus of Claim 1. 
Aksoy in view of Moens does teach that the application saves the raw image files and allow user to upload to a server (Aksoy: Page 7, 1st paragraph; Moens: Figures 9(a)-9(b)). 
Aksoy in view of Moens does not teach wherein the synthetic image is stored as an object of the digital package and accessible over a network.
However, Ranzinger is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the synthetic image is stored as an object of the digital package and accessible over a network (Ranzinger: Abstract; FIGS. 1-2, 6-9; [0039], “generative tool 246 is configured to provide synthetic images to image database 252”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Aksoy in view Moens with the teaching of Ranzinger by providing synthetic image from server to user in order to fast process user’s photograph application and provide a better user experience. 
-Regarding claim 13, Aksoy in view of Moens discloses the apparatus of Claim 1. 
Aksoy in view of Moens does teach that the application saves the raw image files and allow user to upload to a server (Aksoy: Page 7, 1st paragraph; Moens: Figures 9(a)-9(b)). 
Aksoy in view of Moens does not teach wherein the synthetic image is rendered utilizing at least one server.
However, Ranzinger is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the synthetic image is rendered utilizing at least one server (Ranzinger: Abstract; FIGS. 1-2, 6-9, 11).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Aksoy in view Moens with the teaching of Ranzinger by providing synthetic image from server to user in order to fast process user’s photograph application and provide a better user experience. 
-Regarding claim 14, Aksoy in view of Moens discloses the apparatus of Claim 1. 
Aksoy in view of Moens does teach that the application saves the raw image files and allow user to upload to a server (Aksoy: Page 7, 1st paragraph; Moens: Figures 9(a)-9(b)). 
Aksoy in view of Moens does not teach wherein the synthetic image is rendered utilizing at least one client.
However, Ranzinger is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the synthetic image is rendered utilizing at least one client (Ranzinger: Abstract; FIGS. 1-2, 6-9, 11).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Aksoy in view Moens with the teaching of Ranzinger by providing synthetic image from server to user in order to fast process user’s photograph application and provide a better user experience.
-Regarding claim 18, Aksoy discloses a method, comprising (Abstract; Figure 1-6): receiving, Page 9, Section 5, 2nd paragraph, “generate the input images by combining the illumination pairs … as shown in Figure 3”; Figure 3); defining, Page 10, “1st paragraph, “terminate the training after 150 epochs”); performing a first action on the two or more images using a machine learning system (Fig. 5, generator, ratio image                 
                    
                        
                            
                                
                                    r
                                
                                ^
                            
                        
                        
                            a
                        
                    
                
            ; Page 10, 1st paragraph, “The generator … predicts the ratio image                 
                    
                        
                            
                                
                                    r
                                
                                ^
                            
                        
                        
                            a
                        
                    
                
            , Ratio loss R); based on a result of the first action, performing a second action using the machine learning system (Fig. 5, Discriminator, Adversarial loss A, Reconstruction loss E, estimated ambient illumination                 
                    
                        
                            
                                
                                    I
                                
                                ^
                            
                        
                        
                            a
                        
                    
                
            ; Page 10, 1st paragraph, “reconstruct the estimated ambient illumination                 
                    
                        
                            
                                
                                    I
                                
                                ^
                            
                        
                        
                            a
                        
                    
                
            ”), wherein the machine learning system includes an adversarial structure comprising two or more neural network subsystems (Fig. 5, Generator, Discriminator; Page 10, 1st paragraph); iteratively reperforming the first action and the second action until the threshold is obtained (Page 10, 1st paragraph, “decrease the learning rate by a factor of 10 every 30 epochs and we terminate the training after 150 epochs”); and rendering a synthetic image based on the two or more images, the first action, the second action, and the threshold (Fig. 5, output                 
                    
                        
                            
                                
                                    I
                                
                                ^
                            
                        
                        
                            a
                        
                    
                
            ).
	Aksoy does not teach using a processor of a server system to perform above method, though it is obvious for a person skilled in the art.
	In the same field of endeavor, similar to Aksoy’s method, Moens discloses method and system for training a generative adversarial networks with heterogeneous data and a multiple of loss signals.  Moens teaches using a processor of a server system to perform training of  adversarial networks and the method of invention (FIGS. 9(a)-9(b); FIG. 10, CPU 101, additional processor 103; FIGS 1-8; Abstract; [0231]; [0354]; [0482]).
	Moens further teaches define a threshold associated with the two or more images, and iteratively reperform the first action and the second action until the threshold is obtained (Moens: [0113], “a desire value”; [0240], “The parameters of the modifying neural network can then be adapted (in several iterations) until the score reaches a desired value”; [0274]; [0292]; FIGS. 1-2, steps 11-13, 14-15, 16; FIGS. 5-6; [0238], “GAN”; [0313], “modifying network … adversarial network”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Aksoy with the teaching of Moens by using the similar system architecture in order to implement a feasible system for digital photograph.
Aksoy in view of Moens does not teach wherein the synthetic image is rendered utilizing at least one server.
However, Ranzinger is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the synthetic image is rendered utilizing at least one server (Ranzinger: Abstract; FIGS. 1-2, 6-9, 11). Ranzinger further discloses using a processor of a server system to perform training of  adversarial networks and the method of invention (Ranzinger: FIGS. 2, 12)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Aksoy in view Moens with the teaching of Ranzinger by providing synthetic image from server to user in order to fast process user’s photograph application and provide a better user experience.
-Regarding claim 19, Aksoy discloses an apparatus, Page 7, 1st paragraph, “upload … to a server”; Page 8, Section “Framework”); synthesize the first image, Fig. 5, input                 
                    
                        
                            I
                        
                        
                            m
                        
                    
                
            , U-net 256, convolution-deconvolution layer pairs (generator), Ratio loss R); test, Fig. 5, Discriminator, Perceptual loss P; Page 11, equation (4), Table 1); repeat the synthesis and the test until a first threshold is satisfied (Page 10, 1st paragraph, “decrease the learning rate by a factor of 10 every 30 epochs and we terminate the training after 150 epochs”); and once the first threshold is satisfied, render a final image and send the final image to the first device (Fig. 5, output                 
                    
                        
                            
                                
                                    I
                                
                                ^
                            
                        
                        
                            a
                        
                    
                
            ).
Aksoy does not teach using a processor of a server system to perform above method, though it is obvious for a person skilled in the art.
	In the same field of endeavor, similar to Aksoy’s method, Moens discloses method and system for training a generative adversarial networks with heterogeneous data and a multiple of loss signals.  Moens teaches using a processor of a server system to perform training of  adversarial networks and the method of invention (FIGS. 9(a)-9(b); FIG. 10, CPU 101, additional processor 103; FIGS 1-8; Abstract; [0231]; [0354]; [0482]).
	Moens further teaches define a threshold associated with the two or more images, and repeat the synthesis and the test until a first threshold is satisfied (Moens: [0113], “a desire value”; [0240], “The parameters of the modifying neural network can then be adapted (in several iterations) until the score reaches a desired value”; [0274]; [0292]; FIGS. 1-2, steps 11-13, 14-15, 16; FIGS. 5-6; [0238], “GAN”; [0313], “modifying network … adversarial network”; [0346]-[0347], “validation”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Aksoy with the teaching of Moens by using the similar system architecture in order to implement a feasible system for digital photograph.
Aksoy in view of Moens does not teach wherein the synthetic image is rendered utilizing at least one server.
However, Ranzinger is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the synthetic image is rendered utilizing at least one server (Ranzinger: Abstract; FIGS. 1-2, 6-9, 11). Ranzinger further discloses using a processor of a server system to perform training of  adversarial networks and the method of invention (Ranzinger: FIGS. 2, 12) and once the first threshold is satisfied, render a final image and send the final image to the first device (Ranzinger: [0059], “providing the synthetic image … to the user … lower than a pre-selected threshold”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Aksoy in view Moens with the teaching of Ranzinger by providing synthetic image from server to user in order to fast process user’s photograph application and provide a better user experience.
-Regarding claim 20, the modification further discloses wherein the first neural network and the second neural network are part of a generative adversarial network, the synthesis of the first image includes at least one of rectifying chromatic aberrations associated with a lens, reducing an amount of noise, sharpening the two or more images, modifying a color contrast, or modifying a curve level, and the test of the synthesized first image includes at least one of training a database system or validating the synthesized image (Aksoy: Abstract, “dataset”; Page 10, 2nd paragraph, “noise structures … correct such artifacts”; Fig.5, ratio image                 
                    
                        
                            
                                
                                    r
                                
                                ^
                            
                        
                        
                            a
                        
                    
                
            , Ration loss R; Fig. 6; Moens: [0238], “GAN”; [0346]-[0347], “validation”; Ranzinger: FIG. 2, engine 240).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664